Citation Nr: 1814519	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-30 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a right knee disability, to include patellofemoral syndrome, secondary to the left knee patellofemoral syndrome. 

2. Entitlement to a rating in excess of 50 percent for bilateral pes planus. 

3. Entitlement to a compensable rating for urethritis. 

4. Entitlement to a compensable rating for bilateral foot scars.

5. Entitlement to a rating in excess of 10 percent for left ankle strain. 

6. Entitlement to a rating in excess of 10 percent for right ankle strain.

7. Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral syndrome.

8. Entitlement to a total rating based on individual unemployability (TDIU). 

REPRESENTATION

Veteran represented by:	Deana M. Adamson, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Morales, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from August 1974 to August 1978. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2011, November 2012, and September 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing in November 2017. A transcript is of record. 

The Board notes that in correspondences, VA 21-4138 Statement in Support of Claim and a Third Party Correspondence, submitted on February 15, 2016, the Veteran appears to allege entitlement to VA compensation benefits under 38 U.S.C. § 1151. He suggests that he suffered pulmonary distress, which was caused or aggravated by VA medical treatment by the VAMC in Salisbury, North Carolina. The pulmonary distress, in turn, caused mental health related distress on or around September 25, 2015. However, he has not filed a claim for such entitlement to include a proper application for benefits. 38 C.F.R. §§ 3.151, 3.155 (2017). In this regard, the Board notes that, effective March 24, 2015, a claim for benefits must be submitted on an application form prescribed by the Secretary. See Standard Claims and Appeals Forms, 79 Fed. Reg. 57, 660 (Sept. 25, 2014). The Veteran is advised that his statements do not meet the standards of an intent to file (3.155(b)) or those of a complete claim under 38 C.F.R. § 3.160(a). The AOJ should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits to include for VA compensation benefits under 38 U.S.C. § 1151. 

The issues of increased initial rating for left knee patellofemoral syndrome, increased rating for right ankle strain, increased rating for left ankle strain, and service connection for right knee patellofemoral syndrome secondary to left knee patellofemoral syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a November 14, 2017 hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, and his authorized representative, that a withdrawal of the appeals for an increased rating for bilateral pes planus, and compensable ratings for urethritis and bilateral foot scars was requested.

2. The competent and probative evidence shows that the Veteran's service-connected disabilities - mainly bilateral pes planus, bilateral ankle strain, and left knee patellofemoral syndrome- have prevented him from obtaining and maintaining gainful employment since April 23, 2012. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal for a rating in excess of 50 percent for bilateral pes planus by the Veteran have been met. 38 U.S.C § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017). 
2.  The criteria for withdrawal of the appeal for a compensable rating for urethritis by the Veteran have been met. 38 U.S.C § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3. The criteria for withdrawal of the appeal for a compensable rating for bilateral foot scars by the Veteran have been met. 38 U.S.C § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

4. The criteria for entitlement to a TDIU from April 23, 2012, onward have been met. 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues

The Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105 (2012). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2017). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. In the present case, the Veteran, at the November 2017 Board hearing, withdrew the appeals for an increased rating for bilateral pes planus, and compensable ratings for urethritis and bilateral foot scars on the record. See 11/14/2017, Hearing Transcript, at p. 2. Hence, there remain no allegations of errors of fact or law for appellate consideration regarding these issues. Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed. 

TDIU

The Veteran contends that his service-connected disabilities render him incapable of securing or maintaining substantially gainful employment. 

A total disability rating may be granted where the schedular rating is less than 
100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. Generally, to be eligible for a TDIU, a percentage threshold must be met. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 
If there is only one service-connected disability, this disability shall be ratable at 
60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability or disabilities to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). 

In determining unemployability for VA purposes, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000). The sole fact that a veteran is unemployed or has difficulty securing employment is not enough, as a high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)). Entitlement to TDIU is based on an individual's particular circumstances. Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

In making a determination, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight. 
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102. 

The Veteran is currently service-connected for bilateral pes planus, rated as 
50 percent disability; left knee patellofemoral syndrome, rated as 10 percent disabling, bilateral ankle strain, rated as 10 percent disabling for each ankle; urethritis, rated noncompensably; and bilateral foot scars, also rated noncompensably. From April 23, 2012, the Veteran combined evaluation for compensation has been 70 percent.

After a review of the evidence, the Board finds that the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment. 

Following the Veteran's active service, he was employed as a long distance truck driver until 2004. See 11/14/2017, Hearing Transcript, at p. 15; 08/22/2014 VA Form 21-8940. Additionally, the Veteran testified that he has a high school education, and does not have experience in a sedentary occupation.  

The Veteran underwent a VA examination in August 2012. In relevant parts, the examiner noted that his ankles had affected his ability to work as he could not be in an occupation where had to be on his feet all day. See 9/20/2013, VA Examination, at p. 8. Concerning the Veteran's bilateral pes planus, the examiner recorded that it also affects his ability to work in that he has pain when he walks 20 minutes or greater, but notably found that it did not interfere with his ability to drive. Id. Lastly, the examiner stated that the Veteran's knee disability had increased pain from squatting and lifting/carrying 50 pounds or more in his occupation as a truck driver. Id. at 21. The Board finds this examination to probative as to the effect the Veteran's service-connected disabilities have on his ability to secure or maintain substantially gainful employment. Additionally, it is probative because the examiner opined as to how each separate disability impacted his functioning and ability to work. 

The Veteran submitted an independent vocational assessment in June 2015. The evaluator noted that the Veteran's work experience was limited to truck driving, which does not provide transferable skills. See 6/16/2015, Third Party Correspondence - IVA, at p. 2. He also explained that the Veteran's service-connected disabilities cause problems with walking and standing for short periods of time which would preclude the Veteran from maintaining a position with physical requirements. Id. Additionally, the evaluator stated that because of the narcotics the Veteran uses to treat his pain, to include for his feet and legs, he would be unable to operate heavy equipment, machinery, cars, or trucks, as well as have an inability to concentrate. Id. The Board finds the evaluator's report to be highly probative because of the extensive review of the Veteran's file, including the SSA decision, VA examination from August 2012, and medical records through 2012; in addition to his symptoms and the effect, they have on his ability to secure or maintain substantially gainful employment.

After having reviewed the record and weighing the probative evidence, the Board finds that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation. The Veteran has only worked as a long distance truck driver since leaving service, and the independent evaluator explained that the skillset of a truck driver is not transferable. The evaluator also explained that the Veteran is not suited for physical occupations because he is unable to stand for period longer than 20 minutes. Moreover, the evaluator noted that because the Veteran is in pain, and takes narcotics, that he is unable to maintain a position that requires concentration. 

Other probative medical evidence lends support further support to the evaluator's opinions. The VA examiner found that the Veteran's knee disability hindered his ability to work as a truck driver because of the required squatting and lifting. Additionally, the examiner noted that his bilateral pes planus, in addition to his bilateral ankle strains, affected the Veteran's ability to remain standing and walk for longer than 20 minutes. Although the examiner opined that the Veteran's pes planus condition did not adversely affect the Veteran's employment (as a truck driver), when combined with his other service-connected disabilities, the Veteran is unable to secure or follow substantially gainful employment based on his individual circumstances, and the Board finds him to be unemployable under VA's regulations. 38 C.F.R. § 4.16.


ORDER

TDIU is granted. 


REMAND

The Veteran testified regarding his service-connected disabilities at a hearing in November 2017. Therein, he explained that his bilateral ankle strain has worsened, as has his service-connected left knee patellofemoral syndrome. See 11/14/2017, Hearing Transcript, at p. 7, 10. Furthermore, he asserts that his right knee disability is secondary to his service-connected left knee patellofemoral syndrome. Id. at 10.

Additionally, the United States Court of Appeals for Veterans Claims, in Correia, held that the final sentence of 38 C.F.R. § 4.59 requires that VA examination include joint testing for pain on both active and passive motion, in weight-bearing and non-weight bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Correia v. McDonald, 28 Vet. App. 158 (2016). Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate. 

As addressed below, the August 2012 VA examination did not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, and a new examination is necessary to decide the claims. 

Concerning the Veteran's bilateral ankle and left knee examination, the examination includes only active range of motion findings and does not include range of motion findings for passive range of motion. It also does not contain results in both weight-bearing and nonweight-bearing positions. As the previous examination does not fully satisfy the requirements of Correia, and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim. Recently, the Court held that, in the context of increased rating issues involving § 4.40, 4.45, a medical opinion that "cannot be provided without resort to speculation" is adequate when it is "clear that [it] is predicated on a lack of knowledge among the 'medical community at large' and not the insufficient knowledge of the specific examiner." Sharp v. Shulkin, 29 Vet. App. 26, 36 (2017) (quoting Jones v. Shinseki, 23 Vet. App. 382, 390 (2010)). 

Additionally, the Board finds that a VA examination and opinion is required to address whether the Veteran's right knee disability is secondary to his service-connected left knee patellofemoral syndrome. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA treatment records. All requests and responses for the records must be documented. If any identified records cannot be obtained, notify the Veteran of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.  

2. Then, schedule the Veteran for VA examination with a clinician with appropriate expertise to ascertain assess the severity of his bilateral ankle strain and left knee patellofemoral syndrome. The claims file should be made available to the examiner and reviewed in conjunction with the examination. 

The examination should include range of motion studies. With regard to range of motion testing, the examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to pain, weakened movement, excess fatigability, incoordination, or flare-ups. These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present. The examiner should report on whether there is functional loss due to limited strength, speed, coordination or endurance. 

The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner should comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion. The examiner should attempt to estimate additional loss of function during such flare-ups and such additional loss should be expressed in degrees of motion. Moreover, should the examiner maintains that she/he cannot do so without resorting to speculation, then they must explain why this is so because recent case law dictates that mere lack of occasion to observe the joint during a flare-up is an insufficient basis for finding it speculative to respond.

3. Additionally, schedule the Veteran for a VA examination with a clinician with appropriate expertise to ascertain the etiology of his claimed right knee disability. The claims file is to be reviewed so the examiner can become familiar with the pertinent medical history and such should be noted in the report. 

After reviewing the record and examining the Veteran, the examiner is to respond to the following: 

For the current right knee disability (see, e.g., November 2010 VA examination diagnosing right knee strain and patellofemoral syndrome), is it at least as likely as not 
(50 percent or greater) is either 1) proximately due to or 
2) aggravated by the Veteran's service-connected left knee patellofemoral syndrome? The examiner should consider and address the Veteran's statements that he compensates for his left knee pain with his right knee. 

The examiner should provide a comprehensive medical rationale for any opinion offered. In forming an opinion, the examiner should not rely solely on the absence of corroborating evidence. Rather, the examiner should consider the extent to which there is a medical nexus between the Veteran's left knee patellofemoral syndrome and his current right knee disability. If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion. 

4. If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


